DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5, 10, 12-13 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or non-limiting optional examples (see MPEP § 2173.05(d)).
Regarding claims 3-4, 10, 12, 13 and 15, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the term are a required part of the claimed invention or is an optional non-limiting preference.  (see MPEP § 2173.05(d)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to 35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et (US Publication No. 2016/0289669) in view of Barholm-Hansen et al (US Publication No. 2010/0089529).
Regarding claim 1, Fan teaches a microfluidic device (referred to as an automated assay system in [0292] and illustrated in Figure 12) in for thermocycling of a reaction mixture (see [0289], which recites “thermal cycling capability for performing PCR amplification”), comprising: 
an inlet opening (see [0292], which recites “one or more inlet ports for introducing cell samples, bead suspensions, or other assay reagents”); 
an outlet opening (see [0292], which recites “one or more outlet ports for delivery of fluids to a sample collection point or a waste reservoir”); 
a flow channel (referred to as a flow cell in [0046]) connecting said inlet opening and said outlet opening and defining a flow direction from the inlet opening (inlet port) through the flow channel (flow cell) to the outlet opening (outlet port) (see Figure 12 and [0298]), wherein the flow channel (flow cell) comprises a first 
Though Fan suggests a channel surfaces made of different material inherently having different hydrophilicities, Fan does not explicitly teach a microfluidic device including a first flow channel surface and a second flow channel surface opposite to the first channel wherein the first flow channel surface provides a first hydrophilicity and at least a part of the second flow channel surface provides a second hydrophilicity, and wherein said first hydrophilicity is greater than said second hydrophilicity. 
In the analogous art of providing microfluidic device having at least one flow path including a base substrate with a first surface and a top substrate with a second surface, Barholm-Hansen et al teaches a flow path 13 wherethrough fluid may flow, the flow path 13 having a substrate 12 having a first surface and a base substrate 11 having a second surface 14 wherein the hydrophilicity of the first surface is higher than the hydrophilicity of the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate with a different hydrophilicity compared to the hydrophilicity of an opposite substrate which inherently results in one surface having a greater hydrophilicity compared to the opposite surface because Fan suggests that the surfaces of a channel can be made of different material unsurprisingly resulting in different surface hydrophilicities (see [0267] of Fan). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a substrate with a different hydrophilicity compared to the hydrophilicity of an opposite substrate which inherently results in one surface having a greater hydrophilicity compared to the opposite surface because the supreme court has ruled that applying a known technique to a known device or method ready for improvement to yield predictable results is likely to be obvious (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding claim 2, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein the first hydrophilicity and/or the second hydrophilicity is provided by material properties, by surface treatment, such as plasma hydrophilization treatment, or by a hydrophilic coating, such as a SiO2 coating (see [0267] and claim 2 of Fan, which recites “a surface of the at least 100 
Regarding claim 3, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein at least a part of the array of wells exhibits a well shape in the first flow channel surface in the form of a hexagon, preferably wherein all wells exhibit a well shape in the first flow channel surface in the form of a hexagon (see claim 13 of Fan). 
Regarding claim 6, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein each well comprises a well length in the flow direction in a range of 50 μm to 300  μm , and/or a well width perpendicular to the well length in a range of 25  μm  to 150 μm , and/or a well depth in a range of 25  μm  to 200  μm (see [0298] of Fan, which recites “the width of fluid channels or microwell chambers may be at least 50 μm, at least 100 μm, at least 200 μm”). 

Regarding claim 9, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein a rim is provided between adjacent wells for fluidic separation of the adjacent wells, each rim comprising a width of >10  μm (see [0256] of Fan).
Regarding claim 10, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein an aspect ratio between a height of the flow channel and a length of each well is in a range between 0.3 and 0.7, preferably (see USC §112 (b) above) around 0.5 (see [0313] of Fan, which recites “the width of fluid channels or microwell chambers may be at least 50 μm, at least 100 μm”, therefore the aspect ratio between a height of the flow channel and a length, i.e. width, of each well can be 0.5).
Regarding claim 11, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein a height of the flow channel is in a range of 25  μm  to 200  μm (see [0299] of Fan).
Regarding claim 12 , the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein the microfluidic device consists of two parts attachable to each other, wherein the microfluidic device is preferably (see USC §112 (b) above)  divided into the two parts along its longitudinal axis (see 
 In addition as instant specification is silent as to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to attach two parts to each other, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art, see  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 CCPA 1965). 
Regarding claim 13, the combination of Fan and Barholm-Hansen teaches the microfluidic device according to claim 12, wherein the flow channel with the array of wells as well as the inlet opening and the outlet opening is provided in one part of the microfluidic device providing the first flow channel surface (see [0316] of Fan, which recites “cartridges will be fabricated as a series of separate component parts”), and wherein the other part of the microfluidic device constitutes a cover part providing the second flow channel surface, preferably (see USC §112 (b) above)  provided in the form of a cover plate or cover foil (referred to as a cover plate in [0302] of Fan). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to attach two parts to each other containing separate components because such modification would have involved making elements integral as the instant specification is silent as to unexpected results and making elements integral is generally recognized as being within the level of ordinary skill in the art, see  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 CCPA 1965). 
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) 
Regarding claim 15, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 1, wherein the microfluidic device is a consumable (see [0289]) and preferably (see USC §112 (b) above) consists of a transparent material, further preferably of Cyclic Olefin Copolymer COC or Cyclic Olephin Polymer COP (see [0013], which recites “the substrate or flow cell further comprises a transparent window for optical imaging of the at least 100 microwells”)
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the the combination of Fan and Barholm-Hansen as applied to claim 3 above, and in further view of Turner-Yovanovitch (Non-Patent Literature “Hexagonal-Chambered Microfluidic Device: A New Method and Device for Capturing and Culturing Environmental Microbes”).
Regarding claim 4,  the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 3. 
The combination of Fan and Barholm-Hansen does not teach a microfluidic device wherein a vertex of each hexagonal well is oriented in the flow direction facing towards the side of the inlet opening, preferably wherein two vertexes of 
In the analogous art of providing microfluidic devices having wells, Turner-Yovanovitch et al teaches a microfluidic device wherein a vertex of each hexagonal well (referred to as a hexagonal trap in Figures 1A-B is oriented in the flow direction facing towards the side of the inlet opening (see Figures 1A which shows a microfluidic device design with inputs positioned at top and outputs at bottom, and  1B which shows a larger image of portion of hexagonal traps corresponding to a grey midsection of Figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hexagons of Tuner-Yovanovitch into the microfluidic device taught by the combination of Fan and Barholm-Hansen for the benefit of filtering and separating individual bacterium into different hexagonal chambers, thereby capturing and culturing bacteria that may typically be out-competed (see the introduction of Turner-Yovanovitch). 
Regarding claim 5, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 3. 
The combination of Fan and Barholm-Hansen does not teach a microfluidic device wherein each hexagonal well comprises an elongated hexagonal shape, elongated in the flow direction.
In the analogous art of providing microfluidic devices having wells, Turner-Yovanovitch et al teaches a microfluidic device wherein a vertex of each elongated hexagonal well (referred to as a hexagonal trap in Figures 1A-B is oriented in the flow direction facing towards the side of the inlet opening, see Figure 2 and Figures 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hexagons of Tuner-Yovanovitch into the microfluidic device taught by the combination of Fan and Barholm-Hansen for the benefit of filtering and separating individual bacterium into different hexagonal chambers, thereby capturing and culturing bacteria that may typically be out-competed (see the introduction of Turner-Yovanovitch). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fan and Barholm-Hansen as applied to claim 7 above, and in further view of Owens et al ((US Publication No. 2018/0078936) and alternatively in view of Ali et al (International Publication WO 2012/128717).
Regarding claim 8, the combination of Fan and Barholm-Hansen teaches the microfluidic device of claim 7, wherein the rounded well edge is rounded by a radius < 10 μm .
Though the combination of Fan and Barholm-Hansen teaches a rounded well edge, the combination does not explicitly teach the dimensions of the rounding radius of the round well edge. 
In the analogous art of providing systems, devices and methods for microfluidics, Owens teaches a microfluidic system formed from blocks including channels including microchannels with rounded profiled wherein an edge radius in the range of about 5 μm to about 10 μm (see 0154] which recites “the channels can be machined into one or more of the side faces of the blocks to create grooves 
In addition, in the analogous art of providing microfluidic devices, Ali teaches a microfluidic device having cell isolation wells 260 having a rounded end to direct cells into the well where the radius is 10 μm (see Figure 5).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to change size of rounded edge radius because such modifications would have involved a mere change in the size or dimension of an edge of a well.  A change in size or dimension is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown et al (US Publication No 2015/0017709) teaches a . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797